Citation Nr: 1618725	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-41 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for any disorder manifested by muscle and joint pains, to include as secondary to in-service herbicide exposure and/or service-connected diabetes mellitus. 

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with early diabetic nephropathy for the time period from June 27, 2007, to November 18, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction, for the time period from November 19, 2012.

4.  Entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy, for the time period from November 19, 2012.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a May 2013 statement, the Veteran's representative claimed that an April 2010 VA examination report linked the Veteran's hypertension to his service-connected diabetes mellitus.  The issue of whether new and material evidence has been received in order to reopen a claim of service connection for hypertension has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issues of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with early diabetic nephropathy for the time period from June 27, 2007, to November 18, 2012; entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction, for the time period from November 19, 2012; entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy, for the time period from November 19, 2012; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the Remand portion of this decision.

FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.

2.  Disorders manifested by muscle and joint pains were not present in service, were not present to a compensable degree within one year of service discharge, and are not shown to be related to service, to include as due to in-service herbicide exposure, or to any service-connected disability.


CONCLUSION OF LAW

Disorders manifested by muscle and joint pains were not incurred in or aggravated by active military service, nor may they be presumed to have been so incurred, and are not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's July 2008 and August 2013 letters provided before and after the initial adjudication of the service connection claim on appeal in November 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claim was readjudicated in an October 2013 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, private and VA treatment records, and records from the Social Security Administration (SSA).  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran and his representative have submitted multiple written statements and medical treatise information pertaining to his claim.  He was also provided with VA examinations in conjunction with the service connection claim on appeal in September 2013 to clarify the nature and etiology of his claimed disorders manifested by muscle and joint pains.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examinations obtained by VA in September 2013 were adequate, as they were based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service connection claim was previously before the Board in May 2013 and remanded for additional evidentiary development, to include affording the Veteran a VA examination and obtaining VA treatment records.  Based on the foregoing discussion, the Board finds substantial compliance with the May 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has asserted that his claimed disorders manifested by muscle and joint pains are related to his military service, to include in-service herbicide exposure, or were caused or aggravated by his service-connected diabetes mellitus.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected.  Based on the Veteran's active duty service in the Republic of Vietnam from March 1968 to October 1968, he is presumed to have been exposed to herbicides.  However, the Veteran's claimed disorders manifested by muscle and joint pains are not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As an initial matter, the Board notes that when filing his service connection claim for complaints of generalized muscle and joint pain in June 2008, the Veteran sought service connection for specific disabilities of the bilateral knees, ankles, and shoulders, and later for service connection for peripheral neuropathy of all four extremities and carpal tunnel syndrome of the upper extremities.  The Veteran's claims of entitlement to service connection for bilateral ankle condition, bilateral shoulder tendonitis, left knee replacement, right knee replacement, bilateral carpal tunnel syndrome, diabetic peripheral neuropathy of the bilateral upper extremities, and diabetic peripheral neuropathy of the bilateral lower extremities were all denied by the RO in the November 2008 and July 2009 rating decisions.  The Veteran did not appeal these denials and they are considered final.  Therefore, the adjudication of this concurrent claim for entitlement to service connection for disorders manifested by muscle and joint pains will not include the discussion of the above referenced disorders.

Service connection for disorders manifested by muscle and joint pains is not warranted.  As an initial matter, there is no factual basis in the record that the claimed conditions were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1968.  

Service treatment records showed complaints of popping, clicking, and swelling of the right knee with negative right knee radiologic findings in November 1965 and November 1966.  In November 1966, the examiner noted essentially negative physical findings, but listed an impression of low back pain syndrome.  While treatment records reflected complaints of arthralgias in February 1967, those pains were determined to be an adverse reaction to penicillin manifested by joint pain and swelling.  Records did not reflect that the Veteran had any separately diagnosed condition causing his arthralgias, and there were no further complaints of any such symptoms during service.  The Veteran's October 1968 separation examination report was revealed normal clinical evaluation findings of the entire body.  At that time, he denied a history of swollen or painful joints, arthritis, and rheumatism.  Available service treatment records do not reflect findings of any disorders manifested by muscle and joint pains at military service discharge. 

Post-service VA and private treatment records first showed findings of disorders manifested by muscle and joint pains many years after the Veteran's separation from active service in 1968.  Evidence of record dated from 1988 to 2013 detailed findings of polyarthralgia, gout, myositis, possible fibromyalgia, diffuse myalgias, bilateral shoulder degenerative joint disease, right shoulder osteoarthritis, cervical degenerative changes with mild central canal stenosis, and early arthritis of the wrists, hands, and feet.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that arthritis in any part of the body was not shown to manifest to a compensable degree within one year of service discharge.  

As discussed above, the Veteran served in Vietnam and his exposure to herbicides is presumed.  It is also undisputed that he is currently service-connected for diabetes mellitus with associated complications, including erectile dysfunction and diabetic nephropathy.  However, evidence of record clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed disorders and his active military service or any service-connected disability.  In addition, neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  

In a September 2013 VA examination report, the VA examiner diagnosed bilateral myositis, as well as osteoarthritis or degenerative joint disease of the bilateral shoulders, knees and ankles.  VA x-ray reports dated in September 2013 reveal findings of degenerative changes and probable rotator cuff tears of the bilateral shoulders; degenerative changes and heel spurs of the ankles; and scattered degenerative change, with chondrocalcinosis of each wrist.  It was noted that there is no evidence of autoimmune or gouty or any other arthritis, only evidence of osteoarthritis by imaging and lab work.  After reviewing the record and examining the Veteran, the examiner opined that it was "less likely" that any of the diagnosed degenerative joint disease of bilateral shoulders, wrists, and ankles or myositis manifested itself during or was related to service.  In the cited rationale, the examiner noted there was no evidence of complaints of symptoms or treatment related to those conditions during service and there was a lack of medical evidence or proof that degenerative joint disease or myositis were related to exposure to herbicides.  The examiner then opined that it was "less likely" that the Veteran's degenerative joint disease or myositis was related to service-connected diabetes mellitus, as there was a lack of medical evidence to show a relationship or causality between diabetes mellitus and the diagnosed conditions.  The examiner also opined that it was "less likely" that the Veteran's degenerative joint disease or myositis was aggravated beyond natural progression by service-connected diabetes mellitus, as there was a lack of evidence from the medical community to show diabetes mellitus could aggravate degenerative joint disease or myositis.

The September 2013 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  As such, the Board considers the medical opinions in the September 2013 VA examination report are of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the September 2013 VA examiner.

The Board is cognizant that the Veteran has submitted multiple internet articles concerning complications associated with diabetes mellitus, including a discussion of how diabetes affected musculoskeletal system functioning.  Medical articles or treatises can provide support to a claim, but they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The articles of record do not discuss the specific circumstances of the Veteran's claimed disorders in any manner, let alone whether they were etiologically related to events during his active military service.  As such, the articles are not of sufficient probative evidence to show that the Veteran's claimed disorders were casually related to service, in-service herbicide exposure, or his service-connected disabilities.

The only evidence of record which relates the Veteran's claimed disorders to his active military service or his service-connected diabetes mellitus are his own statements.  The Veteran's statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current disorders were as a result of active service or his service-connected disabilities draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the September 2013 VA examiner considered the Veteran's statements when providing the aforementioned medical opinions.

Accordingly, service connection for disorders manifested by muscle and joint pains is not warranted.  The evidence of record simply does not establish either on direct, presumptive, or secondary basis that the Veteran's claimed disorders were incurred in or related to his military service or to any service-connected disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for any disorder manifested by muscle and joint pains, to include as secondary to in-service herbicide exposure and/or service-connected diabetes mellitus, is denied. 


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with early diabetic nephropathy for the time period from June 27, 2007, to November 18, 2012; entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction, for the time period from November 19, 2012; entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy, for the time period from November 19, 2012; and entitlement to TDIU is warranted.

The Veteran last had a VA examination to fully evaluate his service-connected diabetes mellitus and associated complications, including erectile dysfunction and diabetic nephropathy, in September 2013.  In February 2016, the Veteran's representative noted the Veteran's argument that his diabetes had "worsened".  It was further contended that the Veteran's disorder was so fragile that it would solicit a warning from his physician about the risk of ketoacidosis.

Based on the foregoing assertions and findings of record, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination to assess the current severity of his service-connected diabetes mellitus, as well as all associated complications, including erectile dysfunction and diabetic nephropathy.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

In written statements of record, the Veteran has stated that he was unable to work or was forced to retire as a result of his service-connected diabetes mellitus.  The determination of whether the Veteran is entitled to TDIU has been found to be part and parcel of the determination of the increased rating claims for diabetes mellitus with erectile dysfunction and diabetic nephropathy.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  As the issue of entitlement to TDIU is "intertwined" with the initial rating issues on appeal, the claim is remanded to the RO.

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In addition, evidence of record reflects that the Veteran has received VA medical treatment for his service-connected disabilities from the VA Medical Centers (VAMC) in West Haven and Newington.  As evidence of record only includes treatment records dated up to October 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from West Haven VAMC and Newington VAMC from October 2013 to the present. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected diabetes mellitus, as well as all associated complications, including erectile dysfunction and diabetic nephropathy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

The examiner must address whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.

The examiner must address whether the Veteran's diabetic nephropathy results in renal dysfunction manifested by constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Based on the clinical examination, a review of the electronic claims file, and with consideration of the Veteran's assertions, the examiner must also provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevent him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders, for the time period from June 2008 to the present.  At present, service connection is in effect for diabetes mellitus with erectile dysfunction, as well as diabetic nephropathy. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for ay scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO must review all examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2013 supplemental statement of the case.  In doing so, if the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) has not been met during the appeal period, but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


